Bussell, C. J.,
dissenting. From the opinion of the majority I dissent quoties toties. The petition for habeas corpus, in my opinion, withstands the demurrer urged against it. As has more than once been ruled, niceties of pleading and technical distine*802tions aré not to obstruct tlie progress of a ease where'a prisoner stands before a court having jurisdiction of his liberty. This petition alleges that the petitioner was sentenced under two charges, one a felony and the other a misdemeanor ; and it shows that the sentence of the court has been complied with. It alleges that under the felony conviction a sentence was imposed of a maximum of ten years and a minimum of two years. It alleges that he has fully completed the -minimum sentence of two years. Under the law as I understand it, a convict at the expiration of his minimum term of service is presumptively entitled to relief from the service of the maximum sentence, unless under the rules of the Prison Commission he is deprived’of that benefit. The burden of proof is upon the party attempting to restrain the convict; and in the absence of any allegations in the petition which would defeat the application, it is not subject to demurrer. Upon the trial of the ease, the petitioner having proved the allegations of the petition, having served -the minimum sentence imposed upon him, and nothing being shown which debarred him from the pardon, and there being no evidence upon this subject, the learned trial judge properly discharged the applicant. No injury results to the respondent or to society; for it is still within the power of the Prison Commission to arrest the applicant at any time within the term of his maximum sentence for any violation of its rules of parole.